Citation Nr: 0410328	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to an increased rating for residuals of a fracture of 
the left great toe, currently evaluated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO.  The 
veteran testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) in October 2003.


REMAND

In the instant case, the Board finds that a remand is required 
because it appears that there may be certain medical records that 
should be associated with the claims file.  When the veteran 
testified before the undersigned VLJ in October 2003, he stated 
that symptoms associated with his service-connected left great toe 
have worsened in the last four years and, consequently, he sought 
treatment from Drs. Reyes and Chuba at Associates Family Foot 
Care.  A review of the record reveals that January and March 2002 
treatment notes have been obtained from Associates Family Foot 
Care, but more recently created records have not been.  (The 
veteran testified that he had sought care as recently as a couple 
of months prior to the October 2003 hearing.)  These records, if 
available, may be pertinent and should be sought.

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) are fully complied with and 
satisfied to the extent required by law.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran should be 
specifically told of what is yet required of him to substantiate 
his claim for an increased rating for residuals of a fracture of 
the left great toe, and of the information or evidence that VA 
will yet obtain with respect to his claim.  38 C.F.R. § 3.159 
(2003).  He should be specifically informed that he should submit 
any evidence in his possession that pertains to the claim on 
appeal.  Id.  

2.  The RO should ensure that all pertinent records of private or 
VA treatment are procured for review, including copies of all 
treatment records in the possession of Drs. Reyes and Chuba at the 
Associates Family Foot Care, from January 2003 to the present.  
The RO should assist the veteran in obtaining evidence by 
following the procedures set forth in 38 C.F.R. § 3.159 (2003).  
If records sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, explain the efforts 
taken to obtain them, and describe further action to be taken.  
The veteran should be given opportunity to submit the records.

3.  Thereafter, because of the veteran's contention of worsening 
since the last VA examination, the RO should schedule the veteran 
for another VA examination of his left great toe.  All findings 
relative to the toe should be reported in detail.  All functional 
losses and their effect on daily activity should be specifically 
identified.

4.  After complying with the notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 2000 regulations, the RO 
should re-adjudicate the claim.  If the benefit sought is denied, 
a supplemental statement of the case (SSOC) should be issued.  The 
SSOC should contain, among other things, a summary of the evidence 
received since the last statement of the case was issued in 
January 2003.  38 C.F.R. § 19.31 (2003).  If the veteran does not 
appear for the examination, the SSOC should specifically refer to 
the provisions of 38 C.F.R. § 3.655 (2003).  The veteran should be 
afforded an opportunity to respond.

After the expiration of the period allowed for response, the case 
should be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

